BROCK, Chief Judge.
Defendant contends the trial court erred in allowing, over objection, the testimony of Casey concerning a conversation which allegedly took place one week after the alleged incident. Casey testified that he saw defendant a week after defendant was released on bail, and that defendant told Casey that he was going to “beat the case,” and if he did, Casey “wasn’t allowed back in Jacksonville.” This was a statement volunteered by defendant about the case. It was properly allowed in evidence.
Defendant argues that the trial court erred when the court interrupted the District Attorney’s cross-examination of defendant to examine defendant concerning a probationary sentence, which defendant received as a minor. Defendant argues that the questioning by the trial court served no purpose since defendant had freely admitted on direct examination that he was of low moral character, had received a dishonorable discharge from *535the U. S. Marine Corps, and that he lived off of the earnings of prostitutes.
The record reveals that during cross-examination, defendant testified he had never been convicted of a crime, but admitted having been put on probation. The trial court inquired of defendant what offense had resulted in defendant’s probation. The offense was contributing to the delinquency of a minor with regard to sexual activities.
This questioning by the trial court was for the purpose of clarifying defendant’s answer concerning convictions. No expression of opinion or intimation as to personal feelings appears.' The questioning was proper in form and scope for the purpose of clarifying defendant’s testimony concerning probation. This assignment of error is overruled.
Defendant also contends that the trial court erred in its charge to the jury when the trial court charged that defendant offered evidence tending to show that he had been convicted of statutory rape or contributing to the delinquency of a minor when defendant was seventeen years of age.
“When a defendant in a criminal case takes the stand, he may be impeached by cross-examination with respect to previous convictions of crime, but his answers are conclusive and the record of prior convictions cannot be introduced to contradict him. (Citations omitted.) In a criminal case, this rule applies to every defendant who takes the stand, regardless of his age at the time of his previous conviction.” State v. Alexander, 279 N.C. 527, 184 S.E. 2d 274.
This assignment of error is overruled.
For the reasons stated, we find the defendant had a fair trial, free from prejudicial error.
No error.
Judges Parker and Baley concur.